Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 5/12/22. Amended Claims 1-3, 6-11, 13-18, 21-25 are pending.   	Regarding the previous 112 rejections, these have mostly been overcome by the claim amendments. Please see the following action.
The indicated allowability of prior claims is withdrawn in view of the newly discovered reference(s) to GB 910203 (the GB version of the NL document on applicant’s IDS) and others.  Rejections based on the newly cited reference(s) follow.

Election/Restrictions
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New Claims 23-25 mirror prior Claims 13-15 which were not part of the elected invention (applicant’s response 10/4/21 and prior Office Action 11/12/21).
Accordingly, claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
In claim 11 the limitation “at least one of said housing, said rack, and said two pistons are manufactured from a plastic material by 3D printing” is a product by process limitation, which is interpreted as being the corresponding product. The broadest reasonable interpretation of this limitation is that at least one of the elements are made of plastic.
In claim 17 the limitation “said seal is laser-cut from a silicone rubber starting material” is a product by process limitation, which is interpreted as being the corresponding product. The broadest reasonable interpretation of this limitation is that the seal is made from silicone rubber.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The broadest reasonable interpretation of claim 17 (see claim interpretation above) is that the seal is made from silicone rubber, which is found in claim 8 from which it depends. Therefore, claim 17 doesn’t further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GB 910203 to Societe Indatom (related to NL 250969 on applicant’s submitted IDS), hereinafter Indatom.
Regarding Claim 1, Indatom teaches 
A fluidic stepper motor, comprising:  
a housing (with 3 and jack housings 6-11, Figs. 1-3), said housing accommodating at least part of: 
a rack (on 5, 15-20) comprising a plurality of gear elements (ex. Figs. 1-3); and 
two pistons (each labeled 21, in 6-11, ex. p. 3, lines 68-99), each of said two pistons comprising at least two teeth, the at least two teeth of each of said two pistons being arranged to cooperate with said rack (ex. Figs. 1-3, 6); 
wherein said rack comprises said gear elements at at least two longitudinal sides thereof (Figs. 1-3).  
Indatom, in the cited embodiment, does not teach
A pneumatic stepper motor.
Indatom, in the illustrated embodiment, teaches hydraulic actuation (p. 3, lines 98-99). However Indatom teaches, for other embodiments, pneumatic actuation (p. 2, lines 67-70 and Claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation of Indatom to be pneumatic as taught by Indatom’s other embodiment in order to provide an appropriate manner of actuation that would perform substantially as well with predictable results.
Regarding Claim 2, 
The pneumatic stepper motor according to claim 1, further comprising at least one pneumatic tube (12, 13, 14) connected to said housing and arranged to supply air to the housing to drive said two pistons in a reciprocating movement (Figs. 1-3, 6, ex. p. 3-4, note Table).  
Regarding Claim 6,
The pneumatic stepper motor according to claim 1, wherein said at least two teeth comprise first teeth (Figs. 1-3, p. 3, lines 67-99), and wherein said gear elements comprise second teeth (Figs. 1-3, p. 3, lines 67-99), said second teeth extending substantially orthogonal to a longitudinal direction of the rack (Figs. 1-3, p. 3, lines 67-99).  
Regarding Claim 7,
The pneumatic stepper motor according to claim 1, wherein each of said two pistons comprises two engagement surfaces for engagement with the rack (Figs. 1-3, 6, p. 3, lines 67-99; example annotations below), said two engagement surfaces being substantially opposite to each other (Figs. 1-3, 6, p. 3, lines 67-99), wherein each engagement surface comprises said at least two teeth (Figs. 1-3, 6, p. 3, lines 67-99).  

    PNG
    media_image1.png
    266
    459
    media_image1.png
    Greyscale

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Indatom in view of Probst et al. (US 8984871).
Regarding Claim 10, Indatom teaches
A fluidic stepper motor, comprising: 
a housing (with 3 and jack housings 6-11, Figs. 1-3), said housing accommodating at least part of: 
a rack (on 5, 15-20) comprising a plurality of gear elements (ex. Figs. 1-3); and
two pistons (each labeled 21, in 6-11, ex. p. 3, lines 68-99), each of said two pistons comprising at least two teeth, the at least two teeth of each of said two pistons being arranged to cooperate with said rack (ex. Figs. 1-3, 6), 
wherein said housing comprises a first part and a second part (Figs. 1-3).
Indatom does not explicitly teach
A pneumatic stepper motor
the first and second part connected to each other by at least one connector,
wherein the first and second part are sealed to each other by a sealant.  
Probst teaches
for a fluidic component,
the first and second part connected to each other by at least one connector (Figs. 4, 8, Col. 3, lines 9-14),
wherein the first and second part are sealed to each other by a sealant (Col. 3, lines 9-14).
Indatom, in the illustrated embodiment, teaches hydraulic actuation (p. 3, lines 98-99). However Indatom teaches, for other embodiments, pneumatic actuation (p. 2, lines 67-70 and Claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation of Indatom to be pneumatic as taught by Indatom’s other embodiment in order to provide an appropriate manner of actuation that would perform substantially as well with predictable results.
Since both the Indatom and Probst references are directed to housing fluidic components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Indatom to be connected as taught by Probst in order to provide an appropriate manner of connecting and sealing the housing.
Regarding Claim 18,
The pneumatic stepper motor according to claim 10, wherein the connector is selected from the list consisting of screws and glue (Probst - Col. 3, lines 9-14).  

Claims 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7530189) in view of Indatom.
Regarding Claim 16, Kim teaches
A stepper motor assembly, comprising: 
a housing (with 110, Fig. 4), said housing accommodating at least part of: 
a rack (170) comprising a plurality of gear elements (Fig. 4); and 
a gear (171) being arranged to cooperate with said rack, 
wherein said rack is a curved elongated rack (Fig. 4). 
Kim does not teach
A pneumatic stepper motor,
two pistons, each of said two pistons comprising at least two teeth, the at least two teeth of each of said two pistons being arranged to cooperate with said rack, 
thereby forming a curved pneumatic stepper motor.  
Kim teaches a rotary motor (172) for actuating the rack (170).
Indatom teaches
A pneumatic (p. 2, lines 67-70, Claim 4) stepper motor, comprising:  
a housing (with 3 and jack housings 6-11, Figs. 1-3), said housing accommodating at least part of: 
two pistons (each labeled 21, in 6-11, ex. p. 3, lines 68-99), each of said two pistons comprising at least two teeth, the at least two teeth of each of said two pistons being arranged to cooperate with said rack (ex. Figs. 1-3, 6).
Since both Kim and Indatom references are directed to step motors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Kim to be a pneumatic stepper motor as taught by Indatom in order to provide an alternative manner of step motor that would perform equally well with predictable results, with the added benefit of ease of knowing the position of the element to be moved and reliability of operation obtained by complete locking of said element on stoppage and during its movement after each elemental movement, perfectly controllable speed of movement, and limited speed of movement (ex. p. 2, lines 98-114).
Regarding Claim 21,
The pneumatic stepper motor according to claim 16, wherein said rack comprises gear elements at at least two longitudinal sides thereof (Indatom - Figs. 1-3).  
Regarding Claim 22,
The pneumatic stepper motor according to claim 16, wherein each of said two pistons comprises two engagement surfaces for engagement with the rack (Indatom - Figs. 1-3, 6, p. 3, lines 67-99; example annotations below), said two engagement surfaces being substantially opposite to each other (Indatom - Figs. 1-3, 6, p. 3, lines 67-99), wherein each engagement surface comprises said at least two teeth (Indatom - Figs. 1-3, 6, p. 3, lines 67-99).  

    PNG
    media_image1.png
    266
    459
    media_image1.png
    Greyscale




Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Indatom in view of NPL - Improving Accuracy and Efficiency in MRI-navigated Breast Biopsy (included in this office action).
Regarding Claim 8, Indatom teaches the invention substantially as claimed except for
wherein each of said two pistons is provided with at least one silicone rubber seal, said seal being arranged on a side of the piston that is opposite to a side from which the teeth extend.  
Indatom teaches part 24 which appears to be a seal (Fig. 2) but is unclear on the material.
NPL teaches
For a linear pneumatic stepper motor,
wherein each of said two pistons  is provided with at least one silicone rubber seal, said seal being arranged on a side of the piston that is opposite to a side from which the teeth extend (p. 22, 38).
Since both references are directed to linear stepper motors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Indatom to include silicone rubber seals as taught by NPL in order to provide appropriate sealing of the piston in the chamber, making the chambers air-tight (ex. p. 22).
Regarding Claim 17,
The pneumatic stepper motor according to claim 8, wherein said seal is laser-cut from a silicone rubber (NPL - p. 22, 38) starting material.  

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 9, the instant invention comprises, in conjunction with the other claimed features, a pneumatic stepper motor wherein said two pistons each comprise a cavity, wherein the teeth extend in the cavity, and wherein the rack is arranged in the cavity such that the teeth face the gear elements of said rack.  Regarding Claim 11, the instant invention comprises, in conjunction with the other claimed features, a pneumatic stepper motor wherein at least one of said housing, said rack, and said two pistons are manufactured from a plastic material by 3D printing.  
Regarding the prior art and Claim 9, Indatom teaches a pneumatic stepper motor. However Indatom lacks wherein said two pistons each comprise a cavity, wherein the teeth extend in the cavity, and wherein the rack is arranged in the cavity such that the teeth face the gear elements of said rack. Indatom’s pistons are each individually actuated separate bodies, not arranged with a cavity as claimed; contrast with applicant’s piston 108 with cavity 117 in Figs. 1C and 1D for example. It would not have been obvious to modify Indatom with the other cited prior art of record to arrive at the applicant' s instant invention.
 Regarding the prior art and Claim 11, Indatom teaches a pneumatic stepper motor. However Indatom lacks wherein said two pistons each comprise a cavity, wherein at least one of said housing, said rack, and said two pistons are manufactured from a plastic material by 3D printing. Indatom’s parts are not made out of plastic but out of metal and are under pressure in a nuclear reactor (ex. p. 3, lines 51-56). It would not have been obvious to modify Indatom with the other cited prior art of record to arrive at the applicant' s instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/DUSTIN T NGUYEN/               Primary Examiner, Art Unit 3745                                                                                                                                                                                         	September 7, 2022